DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “more accurate” in claim 1 is a relative term which renders the claim indefinite. The term “more accurate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With respect to claim 17, the scope of the claim is unclear. The claim recites the step “comparing the extracted information regarding the 3D rendered volume of the pre-measured reference to the corresponding information of the actual pre-measured reference” in paragraphs 3 and 7 of the claim body.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13-15 fails to further recite additional method steps. The claims appear to recite claim limitations outside the scope of the claimed method steps.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsey et al. (US 2016/0030133).
Ramsey et al. discloses a method for correcting inaccuracies in 3D rendered volume of an object comprising placing a pre-measured reference (10) adjacent to the object which is being scanned so that the pre-measured reference and the object are in the same scan field ([0009-0011]); scanning the object and the pre-measured reference so that the object and the pre-measured reference are both incorporated in a 3D rendered volume produced through the scanning ([0009-0011]; [0080]); comparing the 3D rendered volume of the pre-measured reference against the 3D volume of the true pre-measured reference ([0010-0011]; [0080]) and generating a correction map indicative of how the rendered 3D volume of the pre-measured reference should be adjusted so as to produce a more accurate 3D rendering of the pre-measured reference ([0010-0011]; [0080]); and using the correction map to adjust the rendered 3D volume of the object ([0010-0011]; [0080]). With respect to claim 2, Ramsey et al. discloses wherein the reference comprises a plurality of radiopaque markers spaced from one another by a predetermined distance ([0030]; [0043]). With respect to claim 3, Ramsey et al. discloses wherein the radiopaque markers are mounted to a radiotranslucent body ([0043]; [0049]). With respect to claim 5, Ramsey et al. discloses wherein the object comprises patient anatomy ([0036]). With respect to claim 8, Ramsey et al. discloses using the correction map to adjust the 3D rendered volume of the object and the pre-measured reference ([0080]). With respect to claim 13, Ramsey et al. discloses wherein the pre-measured reference is carried by a structure which supports the object which is being scanned ([0006]). With respect to claim 14, Ramsey et al. discloses wherein the object comprises patient anatomy ([0036]), and the structure which supports the object comprises patient support ([0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793